Citation Nr: 1423197	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-28 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted an increased rating of 20 percent for low back strain, effective October 23, 2007.  Jurisdiction of the claim had temporarily been transferred to the San Diego RO.  It was then transferred back to the Oakland, California, RO.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In August 2013, the Veteran provided testimony during a hearing before the Board at the RO.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In its October 2013 remand, the Board requested that a new VA examination be conducted to determine the current severity of the Veteran's low back disability, to include any functional limitations incurred as a result of flare-ups.  Unfortunately, the December 2013 VA examination report noted the Veteran's reports of flare-ups without discussing the resulting functional impairment, if any.  

In addition, the Board requested that for all neurologic impairment found upon examination, the examiner note the nerve involved and assess the severity of the impairment as mild, moderate, moderately-severe, or severe.  The VA examiner noted the Veteran's reports of radiating pain, noted that he had radiating paresthesias, and found hypoactive reflexes in the bilateral knees and ankles but then did not comment on the origin of those symptoms or the nerve involved.  Rather, the examiner simply stated that there was no evidence of radiculopathy present.  

The Board, therefore, finds that a new VA examination is necessary in order to properly evaluate the severity of the Veteran's low back disability.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA spine examination to determine the current severity of his lumbar spine disability.  The examiner should review the claims folder.  All indicated testing should be conducted.

The examiner should report the range of motion of the lumbar spine, in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with any joint disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner must inquire as to periods of flare-up and note the frequency and duration of any such flare-ups for each joint affected by flare-ups.  

The examiner must equate all functional losses due to factors such as pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  This requires a certain degree of conjecture on the examiner's part, but is required for rating this disability.

The examiner should report all neurologic impairment resulting from the service-connected back disability and indicate which nerve is involved.  The examiner should also opine as to the severity of that impairment, in terms of mild, moderate, moderately-severe, or severe.  If there is neurologic impairment of the lower extremities that is not related to the service-connected disability, the examiner should so report.  

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, alone or in combination, render him unable to secure or follow a substantially gainful occupation for which his education and experience would otherwise qualify him.  

The examiner should set forth all examination findings, along with a complete rationale for any opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 






must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



